The Consolidated Gas Utilities Company was holder of a franchise granting authority to operate a public utility business in the city of Hominy, Osage county, Okla., and furnish natural gas to the citizens thereof for commercial and domestic use. It submitted its declaration and agreement to the Corporation Commission whereby it surrendered its said franchise in exchange for a revocable permit as provided in chapter 102, Session Laws 1925, known as House Bill No. 4. Over the protest of the city of Hominy, the Corporation Commission on May 21, 1929, granted the revocable permit under the provisions of the act of the Legislature above cited. From this action of the Corporation Commission, the city of Hominy has appealed to this court.
The only question presented by this appeal is the constitutionality of said chapter 102, Session Laws 1925, and which question has heretofore been determined by this court in the case of City of Okmulgee v. Okmulgee Gas Co., 140 Okla. 88,282 P. 640. wherein this court held said House Bill No. 4 repugnant to the Constitution of this state, and therefore void.
Under the authority of the case above cited, the order of the Corporation Commission granting to the Consolidated Gas Utilities Company a revocable permit is reversed and remanded and the Corporation Commission ordered to cancel the revocable permit, and then dismiss said proceedings for want of jurisdiction.